COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
                                         NOS. 2-05-130-CR
                                                  2-05-131-CR
 
  
BILLY 
RAY MANN                                                                  APPELLANT
  
V.
  
THE 
STATE OF TEXAS                                                                  STATE
 
 
------------
 
FROM 
THE 396TH DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        On 
March 14, 2005, Billy Ray Mann pleaded guilty to assaulting a public servant and 
robbery causing bodily injury. Pursuant to plea bargain agreements, he was 
sentenced to four years and nine months’ confinement for each offense. On 
March 14, 2005, the trial court entered its certifications of defendant’s 
right to appeal in accordance with rule 25.2(a)(2). See Tex. R. App. P. 25.2(a)(2). Both 
certifications state that this “is a plea-bargain case, and the defendant has 
NO right of appeal.”
        On 
April 5, 2005, Appellant filed a pro se notice of appeal. On April 19, 2005, we 
notified Appellant that the certifications indicating he had no right to appeal 
had been filed in this court and that the appeals would be dismissed unless 
Appellant or any party desiring to continue the appeals filed a response showing 
grounds for continuing the appeals. See Tex. R. App. P. 25.2(d), 44.3. No 
response has been filed.
        Rule 
25.2(a)(2) limits the right to appeal in a plea bargain case to those matters 
that were raised by written motion filed and ruled on before trial or after 
getting the trial court’s permission to appeal. See Tex. R. App. P. 25.2(a)(2)(A)-(B). 
According to the trial court’s certifications, neither of these circumstances 
applies because the certifications state that there is no right of appeal. See 
id.
        Because 
Appellant has no right to appeal, we dismiss the appeals for want of 
jurisdiction. See Tex. R. App. P. 43.2(f), 
44.3.
  
   
                                                          PER 
CURIAM
   
 
PANEL 
D:   GARDNER, WALKER, and MCCOY, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
June 23, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.